Exhibit 10.5

NON-EMPLOYEE DIRECTOR

RESTRICTED STOCK AWARD AGREEMENT

PATTERSON-UTI ENERGY, INC.

2014 LONG-TERM INCENTIVE PLAN

THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is made by and between
Patterson-UTI Energy, Inc., a Delaware corporation (the “Company”), and
                     (the “Recipient”) effective as of the          day of
            , 20     (the “Grant Date”), pursuant to the Patterson-UTI Energy,
Inc. 2014 Long-Term Incentive Plan (the “Plan”), which is incorporated by
reference herein in its entirety.

WHEREAS, the Company desires to grant to the Recipient the shares of equity
securities specified herein (the “Shares”), subject to the terms and conditions
of this Agreement; and

WHEREAS, the Recipient desires to have the opportunity to hold Shares subject to
the terms and conditions of this Agreement;

NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

 

1. Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated:

 

  (a) For purposes of this Agreement, a “Change in Control of the Company” shall
mean the occurrence of any of the following after the Grant Date:

 

  i. The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended)
(a “Covered Person”) of beneficial ownership (within the meaning of rule 13d-3
promulgated under the Exchange Act) of 35% or more of either (A) the then
outstanding shares of the common stock of the Company (the “Outstanding Company
Common Stock”), or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (i) of this Section 1(a), the following
acquisitions shall not constitute a Change in Control of the Company: (A) any
acquisition directly from the Company, (B) any acquisition by the Company,
(C) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company, or (D) any
acquisition by any corporation pursuant to a transaction which complies with
clauses (A), (B) and (C) of subsection (iii) of this Section 1(a); or

 

1



--------------------------------------------------------------------------------

  ii. Individuals who, as of the Grant Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Grant Date whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Covered Person other than the Board; or

 

  iii. Consummation of (xx) a reorganization, merger or consolidation or sale of
the Company or any subsidiary of the Company, or (yy) a disposition of all or
substantially all of the assets of the Company (a “Business Combination”), in
each case, unless, following such Business Combination, (A) all or substantially
all of the individuals and entities who were the beneficial owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, direct or indirectly, more than 65% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the Outstanding Company Common Stock and Outstanding Company Voting Securities,
as the case may be, (B) no Covered Person (excluding any employee benefit plan
(or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 35% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (C) at least
a majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or, if earlier, of the action of the
Board, providing for such Business Combination.

 

  (b) “Forfeiture Restrictions” shall mean any prohibitions and restrictions set
forth herein with respect to the sale or other disposition of Shares issued to
the Recipient hereunder and the obligation to forfeit and surrender such shares
to the Company.

 

  (c) “Restricted Shares” shall mean the Shares that are subject to the
Forfeiture Restrictions under this Agreement.

 

2



--------------------------------------------------------------------------------

Capitalized terms not otherwise defined in this Agreement shall have the
meanings given to such terms in the Plan.

 

2. Grant of Restricted Shares. Effective as of the Grant Date, the Company shall
cause to be issued in the Recipient’s name the following Shares as Restricted
Shares:                  shares of the Company’s common stock, $.01 par value
per share. The Company shall cause certificates evidencing the Restricted Shares
to be issued in the Recipient’s name, and, subject to the Forfeiture
Restrictions and other terms and conditions of this Agreement, the Recipient
shall have all the rights of a stockholder with respect to such Restricted
Shares, including the right to vote such Shares. Regular, ordinary dividends
paid with respect to the Restricted Shares in cash shall be paid to the
Recipient currently. All other dividends and distributions, whether paid in
cash, equity securities in the Company, rights to acquire equity securities in
the Company or any other property shall be added to and become a part of the
Restricted Shares, unless the Committee, in its sole discretion, determines that
such other dividends or distributions shall be paid to the Recipient currently.
Upon issuance, the certificates shall be delivered to the Secretary of the
Company or to such other depository as may be designated by the Committee under
the Plan as a depository for safekeeping until the forfeiture of such Restricted
Shares occurs or the Forfeiture Restrictions lapse. Effective as of the Grant
Date, the Recipient shall deliver to the Company all stock powers, endorsed in
blank, relating to the Restricted Shares. In accepting this award of Shares the
Recipient accepts and agrees to be bound by all the terms and conditions of the
Plan.

 

3.

Transfer Restrictions. The Shares granted hereby may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of, to the extent then subject to the Forfeiture Restrictions. Any such
attempted sale, assignment, pledge, exchange, hypothecation, transfer,
encumbrance or disposition in violation of this Agreement shall be void and the
Company shall not be bound thereby. Notwithstanding the foregoing, the Recipient
may assign or transfer the Shares granted hereby pursuant to a qualified
domestic relations order (as defined in Section 414(p) of the Internal Revenue
Code of 1986, as amended, or Section 206(d)(3) of the Employee Retirement Income
Security Act of 1974, as amended) or with the consent of the Committee (i) for
charitable donations; (ii) to the Recipient’s spouse, children or grandchildren
(including any adopted and stepchildren and grandchildren), or (iii) a trust for
the benefit of the Recipient or the persons referred to in clause (ii) (each
transferee thereof, a “Permitted Assignee”); provided that such Permitted
Assignee shall be bound by and subject to all of the terms and conditions of the
Plan and this Award Agreement and shall execute an agreement satisfactory to the
Company evidencing such obligations and all requested stock powers, endorsed in
blank, relating to the Restricted Shares; and provided further that the
Recipient shall remain bound by the terms and conditions of the Plan. Further,
the Shares granted hereby that are no longer subject to Forfeiture Restrictions
may not be

 

3



--------------------------------------------------------------------------------

  sold or otherwise disposed of in any manner which would constitute a violation
of any applicable federal or state securities laws, and the Recipient agrees
(i) that the Company may refuse to cause the transfer of the Shares to be
registered on the applicable stock transfer records if such proposed transfer
would, in the opinion of counsel satisfactory to the Company, constitute a
violation of any applicable securities law, and (ii) that the Company may give
related instructions to the transfer agent, if any, to stop registration of the
transfer of the Shares.

 

4. Vesting. The Shares that are granted hereby shall be subject to the
Forfeiture Restrictions. All of the Forfeiture Restrictions shall lapse and the
Restricted Shares shall vest as follows (it being understood that the number of
shares of Restricted Shares as to which all restrictions have lapsed and which
have vested in the Recipient at any time shall be the greatest of the number of
vested Shares specified in subparagraph (a), (b), (c) or (d) below):

 

  (a) The Recipient shall become 100% vested as to the Restricted Shares on the
first anniversary of the Grant Date.

 

  (b) If the Recipient’s service as a Director is terminated for any reason
other than death or disability before all the Shares have vested, the Shares
that have not vested shall be forfeited and the Recipient shall cease to have
any rights of a stockholder with respect to such forfeited Shares.

 

  (c) In the event of the death or disability of the Recipient while a Director
and before all of the Share have vested, the Recipient shall become vested in
the number of Restricted Shares equal to the product of (A) 100% of the
Restricted Shares that are granted hereby, multiplied by (B) a fraction, the
numerator of which is the number of days in the period commencing on and
including the Grant Date and ending on and including the date of the Recipient’s
death or disability, and the denominator of which is 365.

 

  (d) Upon the occurrence of a Change in Control of the Company, the Shares that
have not vested as of the date of such Change in Control of the Company shall be
100% vested; provided, however, that this subparagraph (d) shall not apply if
the Recipient is the Covered Person or forms part of the Covered Person as
specified in Section 1(a)(i) that acquires 35% or more of either the Outstanding
Company Common Stock or Outstanding Company Voting Securities and such
acquisition constitutes a Change in Control of the Company.

Shares that do not become vested pursuant to subparagraphs (a), (b), (c) or
(d) above shall be forfeited and the Recipient shall cease to have any rights of
a stockholder with respect to such forfeited Shares

Upon the lapse of the Forfeiture Restrictions with respect to Shares granted
hereby, the Recipient shall be entitled to a stock certificate representing such
Shares, which shall be delivered or transferred to Recipient as soon as
administratively practicable and such Shares shall be transferable by the
Recipient (except to the extent that any proposed transfer would, in the opinion
of counsel satisfactory to the Company, constitute a violation of applicable
securities law).

 

4



--------------------------------------------------------------------------------

5. Capital Adjustments and Reorganizations. The existence of the Restricted
Shares shall not affect in any way the right or power of the Company or any
company the stock of which is awarded pursuant to this Agreement to make or
authorize any adjustment, recapitalization, reorganization or other change in
its capital structure or its business, engage in any merger or consolidation,
issue any debt or equity securities, dissolve or liquidate, or sell, lease,
exchange or otherwise dispose of all or any part of its assets or business, or
engage in any other corporate act or proceeding.

 

6. Section 83(b) Election. The Recipient shall not exercise the election
permitted under Section 83(b) of the Internal Revenue Code of 1986, as amended,
with respect to the Restricted Shares without the prior written approval of the
Chairman of the Committee.

 

7. No Fractional Shares. All provisions of this Agreement concern whole Shares.
Notwithstanding anything contained in this Agreement to the contrary, if the
application of any provision of this Agreement would yield a fractional share,
such fractional share shall be rounded down to the next whole Share.

 

8. No Obligation to Retain Services. This Agreement is not a services or
employment agreement, and no provision of this Agreement shall be construed or
interpreted to create a services or employment relationship between the
Recipient, the Company or any of its Subsidiaries or guarantee the Recipient the
right to remain a Director for any specified term.

 

9. Legend. The Recipient consents to the placing on the certificate for the
Shares of an appropriate legend restricting resale or other transfer of the
Shares except in accordance with all applicable securities laws and rules
thereunder, as well as any legend under Section 13.5 of the Plan as determined
by the Committee.

 

10. Notices. Any notice, instruction, authorization, request or demand required
hereunder shall be in writing, and shall be delivered either by personal
delivery, by telegram, telex, telecopy or similar facsimile means, by certified
or registered mail, return receipt requested, by facsimile transmission or by
courier or delivery service, to the Company at 450 Gears Road, Suite 500,
Houston, Texas 77067, Attention: Chief Financial Officer, facsimile number
(281) 765-7175, and to the Recipient at the Recipient’s address and facsimile
number (if applicable) indicated beneath the Recipient’s signature on the
execution page of this Agreement, or at such other address and facsimile number
as a party shall have previously designated by written notice given to the other
party in the manner hereinabove set forth. Notices shall be deemed given when
received, if sent by facsimile means (confirmation of such receipt by confirmed
facsimile transmission being deemed receipt of communications sent by facsimile
means); and when delivered (or upon the date of attempted delivery where
delivery is refused), if hand-delivered, sent by express courier or delivery
service, or sent by certified or registered mail, return receipt requested.

 

5



--------------------------------------------------------------------------------

11. Amendment and Waiver. Except as otherwise provided in Section 12.1 of the
Plan, this Agreement may be amended, modified or superseded only by written
instrument executed by the Company and the Recipient. Only a written instrument
executed and delivered by the party waiving compliance hereof shall make any
waiver of the terms or conditions effective. Any waiver granted by the Company
shall be effective only if executed and delivered by a duly authorized executive
officer of the Company. The failure of any party at any time or times to require
performance of any provisions hereof shall in no manner affect the right to
enforce the same. No waiver by any party of any term or condition, or of any
breach of any term or condition, contained in this Agreement, in one or more
instances, shall be construed as a continuing waiver of any such condition or
breach, a waiver of any other term or condition, or a waiver of any breach of
any other term or condition.

 

12. Governing Law and Severability. This Agreement shall be governed by the laws
of the State of Delaware without regard to its conflicts of law provisions.
The invalidity of any provision of this Agreement shall not affect any other
provision of this Agreement, which shall remain in full force and effect.

 

13. Successors and Assigns. Subject to the limitations which this Agreement
imposes upon the transferability of the Shares granted hereby, this Agreement
shall bind, be enforceable by and inure to the benefit of the Company and its
successors and assigns, and to the Recipient, the Recipient’s Permitted
Assignees, executors, administrators, agents, legal and personal
representatives.

 

14. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original for all purposes but all of which taken
together shall constitute but one and the same instrument

 

15. Grant Subject to Terms of Plan and this Agreement. The Recipient
acknowledges and agrees that the grant of the Restricted Shares hereunder is
made pursuant to and governed by the terms of the Plan and this Agreement,
ratifies and consents to any action taken by the Company, the Board of Directors
or the Committee concerning the Plan and agrees that the grant of the Restricted
Shares pursuant to this Agreement is subject in all respects to the more
detailed provisions of the Plan.

[SIGNATURES BEGIN ON FOLLOWING PAGE]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Recipient has executed this
Agreement, all effective as of the date first above written.

 

PATTERSON-UTI ENERGY, INC.: By:  

 

Name:  

 

Title:  

 

RECIPIENT:  

 

[Name]

Address:  

 

 

 

 

 

Facsimile No.:  

 

 

7



--------------------------------------------------------------------------------

IRREVOCABLE STOCK POWER

KNOW ALL MEN BY THESE PRESENTS, THAT the undersigned, FOR VALUE RECEIVED, has
bargained, sold, assigned and transferred and by these presents does bargain,
sell, assign and transfer unto Patterson-UTI Energy, Inc., a Delaware
corporation (the “Company”), the Shares transferred pursuant to the Restricted
Stock Award Agreement dated effective as of             20    , between the
Company and the undersigned; AND subject to and in accordance with such
Restricted Stock Award Agreement the undersigned does hereby constitute and
appoint the Secretary of the Company the undersigned’s true and lawful attorney,
IRREVOCABLY, to sell assign, transfer, hypothecate, pledge and make over all or
any part of such Shares and for that purpose to make and execute all necessary
acts of assignment and transfer thereof, and to substitute one or more persons
with like full power, hereby ratifying and confirming all that said attorney or
his or her substitutes shall lawfully do by virtue hereof.

IN WITNESS WHEREOF, the undersigned has executed this Irrevocable Stock Power
effective the          day of             , 20    .

 

 

[Name]